SECURITIES AND EXCHANGE COMMISSION  WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of October 1, 2010 Commission File Number 001-14978 SMITH & NEPHEW plc (Registrant's name) 15 Adam Street London, England WC2N 6LA (Address of registrant's principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F X Form 40-F [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).] Yes No X [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).] Yes No X [Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934.] Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2 (b) : 82- n/a. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Smith & Nephew Plc (Registrant) Date: October 1, 2010 By: /s/ Susan Henderson Susan Henderson Company Secretary ﻿ 1 October 2010 Smith & Nephew plc (the "Company") Voting Rights and Capital In conformity with Rule 5.6 of the FSA's Disclosure and Transparency Rules:- The total issued share capital of Smith & Nephew plc at 30th September 2010 comprised 952,050,504 ordinary shares of US20¢ each, including 63,179,855 ordinary shares held in treasury. The Company's issued share capital, with one voting right per share, therefore consists of 888,870,649 ordinary shares of US20¢ each. This is the figure which should be used by shareholders as the denominator when determining whether they are required to notify their interest in, or a change to their interest in, the Company under the FSA's Disclosure and Transparency Rules. Gemma Parsons Deputy Company Secretary
